Birdsong, Judge.
This appeal of conviction for aggravated assault with intent to rape is without merit. The appellant admitted hitting the victim and tearing her clothes, and picking up a wire “intending to kill, you know,” but appellant said that “God or Jesus, Savior, put all this stuff in [my head] and messed me up.” He admitted he intended to rape the victim. The appellant thus intended to commit the acts which the laws of Georgia deem criminal for the protection of its citizens. The burden of proof was on the appellant to prove that he “did not have the mental capacity to distinguish between right and wrong” (Code Ann. § 26-702); Boswell v. State, 243 Ga. 732 (256 SE2d 470); Jackson v. State, 149 Ga. App. 253 (253 SE2d 874). The evidence supports the jury’s finding that appellant was not insane so as to excuse his criminal act. See Jackson v. State, supra; Redd v. State, 154 Ga. App. 373 (268 SE2d 423). The trial court’s charge was correct; moreover, appellant made no objections thereto and fails to support his contentions in regard to the charge on appeal with argument and citation of authority.

Judgment affirmed.


McMurray, P. J., and Banke, J., concur.